DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 2, 2021 has been entered.
Applicants' arguments, filed June 2, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a) - New Matter 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of 

Claims 1, 8, 9, 12-13, and 41-49 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite a “without causing significant sedation within about 60 minutes after administration”. Examiner is unable to locate support for the recitation is in the originally filed application, so the claims appear to contain new matter. Applicants contend that support can be found in [0114] and Embodiment 34. 
[0114] Following administration of a composition of this invention to a subject, a therapeutic (i.e. anti-agitation) effect may begin within about 60 minutes (e.g. within about 30, 20, 15, 10, 5, 3, 2 or 1 minutes) after administration, or within about 30 seconds after administration. The signs of agitation may also relieved within about 1 to about 60 minutes after administration, and more typically within about 5 to about 30 minutes. A second dose of the composition of this invention may be administered to the subject if the signs of agitation are not relieved within about 60 minutes.

Embodiment 34. The composition or method according to any preceding Embodiment, wherein Dexmedetomidine or a pharmaceutically acceptable salt thereof is administered in a manner that produces a therapeutic effect in less than about 60 minutes, particularly within about 30 seconds to about 30 minutes.

Examiner disagrees. These sections of the instant specification refer to a therapeutic effect being within about 60 minutes of administration of the dose, but provides no support for an amount of time in which sedation is avoided. 

New Matter Remarks
Applicants argue that the “claims are supported at least by paragraph [0114] and Embodiment 34 which recite that a therapeutic effect occurs within about 60 minutes after the administration of dexmedetomidine. As the Office acknowledges, there is 
Examiner disagrees. The instant claims recite, “without causing significant sedation within about 60 minutes after the administration”. The instant specification states dexmedetomidine is commercially available for sedation (USPG pub 2019/0365715 at [0012]). Sublingual dexmedetomidine can induce significant sedation (Id. at [0014]). No time frame for the onset of sedation is reported. Applicants do not appear to have disclosed an amount of dexmedetomidine that does not result in significant sedation within about 60 minutes after the administration. 


Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, 9, 12-13, and 41-49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Specifically, the recitation of “the agitation is associated with” bipolar disorder in the subject. The term “associated with” is unclear because associated with a disease may refer to agitation as a symptom of a disease, agitation as a complication of a disease (i.e. friend or family member has disease), a patient experiencing both agitation and a disease wherein the agitation and disease are 

Indefiniteness Remarks
Applicants argue that the claims have been amended to recite that the agitation is associated with bipolar disorder and the subject has bipolar disorder. A skilled artisan would clearly understand the claimed subject has bipolar disorder and the agitation is a symptom — i.e., is caused by the patient’s bipolar disorder. Applicant respectfully requests withdrawal of the rejection.
Examiner disagrees. A subject may be agitated based on the bipolar disorder or may be diagnosed with bipolar disorder, but be agitated based on a separate stimulus wherein the agitation and the disease are distinct. It is unclear what degree the agitation must be “associated with” the disease in order to meet the claim. For example, associated with could require cause and effect or could require only the same subject to experience both.


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9, 12-13, and 41-49 are rejected under 35 U.S.C. 103 as being unpatentable over Negi (WO 2016/061413 – also published as U.S. 2017/0239221 – both documents provided on IDS dated 10/17/2019, citations to U.S. PG-Pub).
 Negi teaches sublingual administration of dexmedetomidine to treat insomnia or 
The lack of a tranquilizing effect indicates that the sedation was non-significant. 
It would have been prima facie obvious to one having ordinary skill in the art and following the teachings of Negi to administer the sublingual dexmedetomidine tablet to a subject experiencing bipolar disease as it is the manic form of depression, and Negi teaches that sublingual administration of dexmedetomidine treats depression induced insomnia. MPEP 2143(I)(A). It would have been prima facie obvious to optimize the dosage in order to achieve the desired latency to sleep based on Negi. MPEP 2144.05(II). 

Obviousness Remarks 
Applicants argue that Negi teaches treatment of insomnia rather than treatment agitation, so the rejection should be withdrawn. 
Examiner disagrees. While Negi does treat treatment for insomnia, the insomnia may be that associated with depression such as the depression in bipolar disorder (also known as manic depression). As such, it would have been prima facie obvious to administer dexmedetomidine sublingually in order to treat insomnia associated with 

Applicants argue that Examiner has failed to establish why one having ordinary skill in the art would be motivated to administer an extremely potent sedative to treat agitation-associated bipolar disorder with the goal of avoiding significant sedation. 
Examiner disagrees. Negi teaches that the composition is “capable of providing sleep on demand” which is defined as consistently inducing sleep, i.e. in a least 90% of cases…, within 60 minutes”. While Negi may be capable of providing sleep on demand, Negi teaches a variety of dosages, some of which take over 60 minutes to produce sleep and some of which produce sleep less than the control (see figures 2 and 3). Thus, while one embodiment of Negi may induce sleep, Negi should be considered for all that it teaches or suggests to one having ordinary skill in the art, which includes sleep after about 60 minutes.  See MPEP 2123. Thus, Applicants argument is unpersuasive. 

Applicants argue that the Negi does not teach treating agitation associated with bipolar disorder, let alone treating agitation when the subject is agitated. 
Examiner disagrees. Negi teaches that several psychological and physiological factors contribute to the onset and perpetuation of insomnia, such as anxious-ruminative personality traits and stressful events [0054]. Negi also teaches treating patients having frontotemporal dementia or frontotemporal degeneration [0055] or hyperarousal disorder [0056] and depression with dexmedetomidine. One of skill in the art would be motivated to administer dexmedetomidine to patients having hyperarousal and depression associated with bipolar disorder, so Applicants argument is 

Applicants argue that nothing in Negi provides any indication that agitation could be treated by dexmedetomidine at a non-sedative dose. Applicants note that Negi is silent about any dose range where agitation could be treated without sedation. Applicants request that the rejection be withdrawn. 
Examiner disagrees that the rejection should be withdrawn. The instant claims do not require a non-sedative dose, not do the instant claims require agitation be treated without sedation. The instant claims require treating without causing significant sedation within about 60 minutes after the administration. As discussed above, Negi teaches doses which take over 60 minutes to produce sleep (i.e. significant sedation). Thus, Applicants arguments against Negi are unpersuasive. 


1.132 Declaration
Dr. Frank D. Yocca stated that he is a listed inventor in the present Application and that of Negi. He declared that avoiding sedation is a main goal of agitation treatment, so it is counterintuitive to use a known sedative drug to achieve this goal. However, the current inventors discovered that upon administration of sublingual dexmedetomidine – an extremely potent sedative – to patients having agitation associated with neurodegenerative and/or neuropsychiatric diseases, the agitation is able to be effectively treated without causing significant sedation (i.e. a Ramsay score of 1-3) within about 60 minutes after administration. Negi, to the contrary, induces sleep 
Examiner disagrees. Negi teaches that a sedative is “a drug that calms a patient, easing agitation and permitting sleep” [0080]. Sedation means depressed consciousness in which a patient or subject retains the ability to independently and continuously maintain an open airway and a regular breathing pattern, and to respond appropriately and rationally to physical stimulation and verbal commands [0073]. The declarants argument appears to be that a skilled artisan following Negi would not be motivated to use a the sedative dexmedetomidine to treat agitation which is in direct contradiction to Negi’s teaching that “the word ‘sedative’ means a drug that calms a patient, easing agitation and permitting sleep”. Moreover, Negi teaches a variety of doses. Some of these doses significantly improve sleep time, while others do not (Figure 1). Some of these doses improve latency to sleep (Figure 2). Some doses improved the number of sleep episodes (Figure 3). When compared to controls, the dose of 5 µg/kg (Dose 1) did not significantly improve sleep time, did not improve latency to sleep (over 60 minutes) and did not improve the number of sleep episodes. Thus, Negi teaches administration of doses which do not induce sleep. When the reference is considered as a whole, one having ordinary skill in the art would be motivated to modify the dose to achieve the desired amount of sedation. See MPEP 2144.05. It is noted that the dosages taught by the prior art overlap with the those instantly recited (compare Negi teaching 50µg at [0070] of U.S. 2011/0021588 to instant prima facie obviousness rejection over the instant claims. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 9, 12-13, and 41-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. prima facie obvious to choose an amount of dexmedetomidine, a sedative, from within the ranges recited in order to provide the desired level of sedation. 

Claims 1, 8, 9, 12-13, and 41-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 8, 9, 19, and 26 of copending Application No. 15/519,463 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because sleep disorders include bipolar disorder. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Double Patenting Remarks
Applicants request the rejection be held in abeyance. Accordingly, the rejection is maintained. 


Conclusion
All pending claims are rejected. No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612